—In an accounting proceeding, Rita Eredics, the attorney for the co-executors of the estate of Frank A. Chirico, deceased, appeals from so much of a decree of the Surrogate’s Court, Queens County (Laurino, S.), dated November 27, 1989, as, without a hearing, disallowed, in part, her claims for certain legal fees.
Ordered that the decree is affirmed insofar as appealed from, without costs or disbursements (see, Matter of Verplanck, 151 AD2d 767; Matter of Von Hofe, 145 AD2d 424). Bracken, J. P., Hooper, Sullivan and Lawrence, JJ., concur.